DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-11 are objected to because they utilize the transitional phrase “CHACTERIZED because” which does not conform with USPTO customary practice. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the coil".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is a method claim which depends from an apparatus claim.  Recitations in method claims are construed differently than identical recitations in apparatus claims.  Since the claim recitations could be construed as part of an apparatus claim or a method claim, the recitations are amenable to a plurality of plausible constructions, and the claim is indefinite.  Additionally claim 11 recites several elements previously recited in claim 1 (magnetic-centrifugal flotation cell, ore slurry, a first segment, a second segment, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duczmal et al. (US 5,224,604) in view of Li et al. (US 6,146,525).  Duczmal discloses a magnetic-centrifugal flotation cell for the concentration of ore that reduces water consumption, made up with a tubular container (120) acting as a chamber to process ore slurry and elements to provide a magnetic field, characterized because said tubular container comprises: a first segment (see Fig. 6, top half of 120); a second segment (see Fig. 6, bottom half of 120) with a stabilized bubbles flow (see col. 18, lines 10-17, the examiner notes that the flow at the bottom of the container will be more stabilized than the flow at the top of the container); one end where a first face (see Fig. 6, top of 120) is found, and, at one side of said tubular container and close to said face has an ore feed entrance (112); a second end where a second face is found (see Fig. 6, bottom of 120), with one concentric material exit (133), and, at a side close to said face, a lateral eccentric exit (130) is found; elements to generate an axial magnetic field (124, 126) located at the external perimeter of the tubular container (2); a cover (106), located outside and all along the cover of the tubular container, that encloses .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duczmal et al. (US 5,224,604) in view of Li et al. (US 6,146,525) as applied to claim 5 above, and further in view of Van Zyl (US 2016/0030947).  The combination of Duczmal and Li discloses all the limitations of the claim, but it does not disclose that the permanent magnet is neodymium.  Duczmal is silent on the material of the magnet.  However, Van Zyl discloses a similar device which utilizes a permanent magnet made of neodymium (see para. 0052) to attract particles in a slurry.  It would have been obvious for a person of ordinary skill in the art, at the time of the applicant’s invention, to utilize a permanent magnet made of neodymium for the purpose of attracting particles in a slurry.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duczmal et al. (US 5,224,604) in view of Li et al. (US 6,146,525) as applied to claim 1 above, and further in view of Dong et al. (CN 203862407 U).  The combination of Duczmal and Li discloses all the limitations of the claims, but it does not disclose the elements used to generate an axial magnetic field are only located at the perimeter where the second segment, outside the mantle of the tubular container, covering the coil at the second segment.  However Dong discloses a similar device which includes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rothman et al. (US 2014/0183104 A1) discloses a similar device with an air entrance on a face of a tubular container used to separate particles from a slurry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659